TODD, Justice.
Defendant was found guilty by a district court jury of a charge of aggravated robbery, Minn.Stat. § 609.245 (1982). The trial court sentenced defendant to 54 months in prison pursuant to Minn.Stat. § 609.11, subd. 5 (1982) and Minnesota Sentencing Guidelines and Commentary, II.E. (1982). On this appeal from judgment of conviction, defendant seeks an outright reversal of his conviction on the ground that the evidence identifying him as the robber was legally insufficient. Alternatively, he seeks a new trial on a number of grounds. Specifically, he argues that the trial court erred in denying his pretrial motion to suppress evidence seized incident to an arrest that he contends was unlawful and erred in denying his motion to suppress identification testimony on the ground that it was the product of unnecessarily suggestive identification procedures. He also argues that the trial court erred in denying a motion to bar the state from cross-examining him about a prior conviction for criminal sexual conduct in the second degree. He contends further that the trial court erred in refusing to submit the lesser offense of receiving and concealing stolen property. Finally, he argues that the trial court erred in summarily denying a jury request to have the testimony of one witness reread. We conclude that the evidence was sufficient and that the trial court did not commit prejudicial error.
Affirmed.